FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                 December 16, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    DANA FRANKLIN,

                Plaintiff-Appellant,

    v.                                                    No. 11-6055
                                                  (D.C. No. 5:09-CV-01028-D)
    MICHAEL J. ASTRUE,                                   (W.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO, BALDOCK, and TYMKOVICH, Circuit Judges.



         Dana Franklin appeals from an order of the district court affirming the

Commissioner’s decision denying her application for Social Security disability

benefits. We affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                  I. Background

      Ms. Franklin filed for these benefits on April 11, 2007 with an alleged

onset date, as amended, of November 18, 2006. She alleged disability based on

degenerative disc disease, hypertension, rheumatoid arthritis, anxiety and

depression. The agency denied her applications initially and on reconsideration.

      On August 13, 2008, Ms. Franklin received a de novo hearing before an

administrative law judge (ALJ). The ALJ determined that she retained the

residual functional capacity (RFC) to perform light work, with only occasional

bending forward at the waist, occasional bending at the knees to come to rest on

the knees, occasional downward bending of the legs and spine, and with an ability

to concentrate sufficient for unskilled work only. He found that she could return

to her past relevant work as a cashier as generally and actually performed.

Alternatively, he found that there were a significant number of other jobs that she

could perform in the national economy. Applying the Medical-Vocational

Guidelines, 20 C.F.R. pt. 404, Subpt. P, App. 2, rule 202.18 (the grids) as a

framework, and considering the testimony of a vocational expert (VE) who

testified at the hearing, the ALJ concluded that Ms. Franklin was not disabled

within the meaning of the Social Security Act. The Appeals Council denied

review, making the ALJ’s decision the Commissioner’s final decision.




                                        -2-
                                   II. Discussion

      Ms. Franklin raises two issues. She contends the ALJ erred by failing to

evaluate properly the opinions of her treating physician, Dr. Thompson. She

further argues that the ALJ’s analysis of her credibility was contrary to law and

unsupported by substantial evidence.

      We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied. Wilson v. Astrue, 602 F.3d 1136, 1140

(10th Cir. 2010). “Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (quotation omitted).

      The Commissioner follows a five-step sequential evaluation process

to determine whether a claimant is disabled. Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988) (describing process). The claimant bears the burden

of establishing a prima facie case of disability at steps one through four. Id.

at 751 n.2. If the claimant successfully meets this burden, the burden of proof

shifts to the Commissioner at step five to show that the claimant retains a

sufficient RFC to perform work in the national economy, given his or her age,

education and work experience. See id. at 751. The ALJ reached his decision here

at steps four (claimant able to perform work she has performed in the past) and

five (claimant has RFC to perform other work in the national economy).




                                         -3-
      Ms. Franklin contends the ALJ erred in evaluating her treating physician’s

opinion and her testimony in finding she was not disabled at steps four and five.

      A. Treating Physician’s Opinions

      The record contains a number of medical opinions from Ms. Franklin’s

treating physician, Dr. Thompson. In reaching his decision, the ALJ assigned

little weight to Dr. Thompson’s opinions, a determination now challenged by

Ms. Franklin.

      To properly evaluate the opinion of a treating physician, an ALJ must

engage in the following analysis. First, the judge

      must give good reasons in the notice of determination or decision for
      the weight assigned to a treating physician’s opinion. Further, the
      notice of determination or decision must be sufficiently specific to
      make clear to any subsequent reviewers the weight the adjudicator
      gave to the treating source’s medical opinion and the reasons for that
      weight.

Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (quotations, citations,

and alteration omitted).

      In determining how much weight to give a treating source’s opinion, an

ALJ must first decide whether the opinion should be given “controlling weight.”

Id. To make this decision, the ALJ must first consider whether the opinion is

“well-supported by medically acceptable clinical and laboratory diagnostic

techniques.” Social Security Ruling (“SSR”) 96-2p, 1996 WL 374188, at *2

(quotation omitted). If the answer to this question is no, then the


                                        -4-
controlling-weight analysis is complete. Watkins, 350 F.3d at 1300. On the other

hand, “[i]f the ALJ finds that the [doctor’s] opinion is well-supported, he must

then confirm that the opinion is consistent with other substantial evidence in the

record.” Id.

      Finally, even if the ALJ finds the opinion is not entitled to controlling

weight, he must still afford it deference and weigh it according to the factors

provided in 20 C.F.R. §§ 404.1527. SSR 96-2p, 1996 WL 374188, at *4. These

factors include:

      (1) the length of the treatment relationship and the frequency of
      examination; (2) the nature and extent of the treatment relationship,
      including the treatment provided and the kind of examination or
      testing performed; (3) the degree to which the physician’s opinion is
      supported by relevant evidence; (4) consistency between the opinion
      and the record as a whole; (5) whether or not the physician is a
      specialist in the area upon which an opinion is rendered; and
      (6) other factors brought to the ALJ’s attention which tend to support
      or contradict the opinion.

Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (quotation omitted).

After considering these factors, the ALJ must give good reasons for the weight

ultimately assigned to the opinion in the notice of determination or decision.

      With these principles in mind, we turn to the ALJ’s consideration of

Dr. Thompson’s medical opinions.

               1. Memorandum of June 21, 2007

      The first opinion is contained in a memorandum Dr. Thompson prepared in

which he described Ms. Franklin’s diagnoses and the medical tests that supported

                                         -5-
them. In this memorandum, he expressed his opinion that, to “a reasonable

degree of medical certainty . . . this long list of intolerable problems has made

this relatively young woman totally disabled.” Aplt. App., Vol. II at 229. The

ALJ assigned little weight to this opinion about disability because it was

“unsupported by the accompanying treating medical clinic records, as well as

invading the ultimate issue of disability as reserved for the determination of the

Commissioner.” Id. at 16. Ms. Franklin concedes that issues of total disability

are reserved to the Commissioner. See 20 C.F.R. § 404.1527(e)(1). Moreover,

other than his conclusory statement that she was “totally disabled,” Dr. Thompson

did not express any opinion in his June 2007 memorandum concerning

Ms. Franklin’s physical or mental capabilities. We conclude that the ALJ’s

decision to give the opinion expressed in this memorandum little weight is

supported by substantial evidence.

             2. Medical Source Statements

      Dr. Thompson also completed two medical source statements in which he

provided specific opinions concerning the effect of Ms. Franklin’s impairments

on her ability to work. In the first statement, dated October 22, 2007, he listed

her diagnoses as degenerative disc disease of the cervical spine; degenerative

joint disease of the lumbar spine; cervical foraminal stenosis at C4-5 and C6;

mixed connective tissue disease; hypertension; hyperlipidemia; fibromyalgia; and

fibrocystic mastopathy. He opined that she could sit for one to two hours at a

                                         -6-
time, and for three to four hours total in an eight-hour day; walk 100 yards at one

time; stand for thirty minutes to an hour at one time and for three to four hours

total in an eight-hour day; and lift five to ten pounds. Dr. Thompson further

opined that she could not complete a normal work week without marked

interruptions, due to her pain, weakness and fatigue, and would require more than

the typical number of breaks during an eight-hour workday.

      In his second statement, dated July 28, 2008, Dr. Thompson identified a

slightly different list of medical diagnoses: degenerative joint and disc disease;

status post cervical disc surgery; cervical and lumbar radiculopathies; chronic

pain management; hypertension; and depression. In this statement, his estimates

of Ms. Franklin’s physical limitations were similar to those contained in his

previous statement, but he now opined that she could only stand for one to two

hours total per day “in short segments.” Aplt. App., Vol. II at 345. He again

stated that she could not work a normal work week without an unreasonable

number of work periods, because of chronic pain and the side-effects of her

medications, which made it difficult for her to concentrate. He specified that her

medications caused poor concentration, drowsiness, and short-term memory loss.

      The ALJ gave these opinions some, but not great, consideration in

calculating Ms. Franklin’s RFC. He explained:

      [T]hese findings are not consistent with Dr. Thompson’s treating
      office and narrative notes which document palliative care for
      continued medication management. Dr. Thompson’s less than

                                         -7-
       sedentary findings are not supported by the remainder of the medical
       evidence. Although the claimant had an anterior cervical fusion, the
       objective MRI studies documented the claimant had mild to moderate
       stenosis. Post-operatively, the neurosurgeon found the claimant had
       good results, and even Dr. Thompson noted the claimant had fifty
       percent reduction in her symptoms. Additionally, these findings
       appear to have been based upon the claimant’s subjective complaints
       rather than upon objective diagnostic criteria.

Id. at 15.

       Ms. Franklin asserts that this analysis “was legally insufficient because it

did not provide specific and legitimate reasons for rejecting those opinions, and

because it did not properly evaluate the opinions under the relevant factors.”

Aplt. Opening Br. at 27. While this appears a procedural objection, targeting an

alleged failure to follow the procedure required for evaluating treating physician

opinions, Ms. Franklin in fact primarily relies on substantive challenges to the

ALJ’s reasoning and conclusions.

       She first objects to the ALJ’s conclusion that Dr. Thompson provided only

palliative medication management. She argues that Dr. Thompson also performed

various tests and “communicated with neurosurgeon Dr. Cagle.” Id. at 28. Her

objections, however, do not suggest that Dr. Thompson himself provided curative

treatment that went beyond managing Ms. Franklin’s medications. In assessing a

physician’s opinion, the ALJ is entitled to consider the nature of the treatment

provided. 20 C.F.R. § 404.1527(d)(2)(ii). We discern no error here.




                                         -8-
      Dr. Cagle did provide surgical treatment that went beyond palliative care,

in the form of spinal fusion surgery. But as the ALJ noted, Dr. Cagle’s

post-surgical communications about Ms. Franklin’s condition were highly

positive. Approximately one month after the surgery, he reported that Ms.

Franklin had made good progress, had good relief of her neck and arm pain, that

her surgical wound was well-healed, and that her strength and sensation were

good. In a letter to Dr. Thompson, he reported that Ms. Franklin had good relief

of neck and arm pain and had little residual pain.

      Ms. Franklin also complains that the ALJ failed to specifically discuss

Dr. Thompson’s examination findings of other evidence relating to pain, arthritis,

and depression. Aplt. Opening Br. at 28. While the ALJ is not strictly required

to discuss every examination finding in assessing a treating physician’s opinion,

he should do so if these examination findings are significantly probative and

hence relevant to his assessment of the opinion under the appropriate standards

will failure to discuss them be significant. See Clifton v. Chater, 79 F.3d 1007,

1010 (10th Cir. 1996).

      Ms. Franklin attempts to make such a showing of relevance by asserting

that the test results, which the ALJ failed specifically to discuss, undercut his

statement that Dr. Thompson based his opinions on her subjective complaints

rather than on objective diagnostic criteria. But the ALJ’s opinion describes his

overall evaluation of the proffered medical records. Although the explanation

                                          -9-
could have been more robust, the opinion demonstrates a review of all of

Dr. Thompson’s opinions and consideration of their weight in light of all the

evidence in the record.

      Ms. Franklin also attacks the ALJ’s finding that the remaining medical

evidence did not support Dr. Thompson’s opinions. First, she claims the ALJ

incorrectly found that the MRI studies showed the degree of her cervical stenosis

was only mild to moderate. She argues that pre-operative findings made prior to

her alleged onset date reflected severe or moderate-to-severe neuroforaminal

narrowing that was more severe than the ALJ’s “mild-to-moderate” formulation

would indicate. She also argues that these pre-operative findings indicated cord

compression affecting at least four levels of her cervical spine, rather than the two

levels affected by the cervical fusion. We fail to see how these pre-operative

findings cast doubt on the ALJ’s rationale.

      First, with regard to her argument that the ALJ gave insufficient attention

to all four levels affected by spinal stenosis, Ms. Franklin does not show that the

ALJ’s reasoning was unsupported by substantial evidence. Dr. Cagle, who

performed the cervical surgery, opined prior to the surgery that “[a] cervical spine

MR scan shows cervical disc disease with spinal stenosis at C5-6 greater than at

C4-5. There are milder changes above and below.” Id. at 314 (emphasis added).

Based on this understanding, Dr. Cagle offered Ms. Franklin an anterior cervical

fusion at C4-5 and C5-6. Id. The ALJ was entitled to rely on Dr. Cagle’s opinion

                                        -10-
that these were the levels at which spinal stenosis was sufficiently severe to

require surgical treatment. They were in fact the levels on which surgery was

actually performed.

      Second, the ALJ’s discussion of the MRI studies must be considered in

light of the overall medical record. These studies were performed before the

alleged onset date and before Ms. Franklin’s cervical fusion. The cervical fusion

occurred less than four months after the alleged onset date, and as the ALJ noted,

it provided Ms. Franklin with significant pain relief, at least initially.

      Even if the most recent pre-onset MRI result showed severe stenosis at

some levels and moderate stenosis at others--rather than mild-to-moderate

stenosis as the ALJ characterized it--we discern no reversible error in his

characterization of the result. The MRI report’s findings, which supported the

ALJ decision, contained the following:

      C3-4: Combination broad-based disc osteophyte complex and small
      central disc protrusion. Central/left parasagittal disc protrusion.
      Mild central canal stenosis with an AP diameter of 9 mm. Disc
      abuts and perhaps minimally contours the anterior aspect of the
      cervical cord. Mild to moderate right and moderate left foraminal
      stenosis secondary to facet/uncovertebral degenerative changes.

      C4-5: Broad-based disc osteophyte complex and small to moderate
      sized right parasagittal disc protrusion. Moderate central canal
      stenosis with an AP diameter of 8 mm. Mild compression of the
      anterior aspect of the cervical cord. Moderate right and moderate
      left foraminal stenosis secondary to facet/uncovertebral degenerative
      changes.




                                          -11-
      C5-6: Broad-based disc osteophyte complex. Moderate central canal
      stenosis with an AP diameter of 8 mm. Mild compression of the
      anterior aspect of the cervical cord. Severe bilateral foraminal
      stenosis secondary to facet/uncovertebral degenerative changes.

      C6-7: Broad-based disc osteophyte complex and small central disc
      protrusion. Mild central canal stenosis with an AP diameter of 9 mm.
      Mild right and moderate to severe left foraminal stenosis secondary
      to facet/uncovertebral degenerative changes.

Id. at 315 (emphasis added).

      Thus, although there were a few references to severe stenosis in the MRI

report, the vast majority of references support the ALJ’s characterization of mild

or moderate stenosis. Moreover, the medical record as a whole contains no

objective post-surgical testing revealing continued impact from severe stenosis of

the cervical spine. Rather, both the initial subjective reports and post-surgical

objective indications suggest a positive surgical outcome with good relief of pain.

See id. at 237 (“[Ms. Franklin reports] 50% relief of [symptoms] post op”); 308

(“[Ms. Franklin] has done well with good relief of her neck and arm pain. She

has a little residual pain, which is not remarkable”); 309 (“good symptomatic

relief of her neck and arm pain . . . strength and sensation are good”); 312

(“anterior screw and plate fixation with intervertebral bone plug positioning at

C4, C5, and C6 with good anatomic alignment of the vertebral bodies”).

      Ms. Franklin complains, however, that the ALJ ignored her continued

post-operative pain “with objective findings of sacroiliac tenderness and

inflammation, reduced cervical and lumbar mobility, and positive trigger points.”

                                        -12-
Aplt. Opening Br. at 30. She contends that this lacuna in his analysis made the

ALJ’s reasons for rejecting Dr. Thompson’s opinions “not sufficiently legitimate

and therefore legally improper.” Id. But the ALJ did provide an adequate

discussion of the medical evidence (including the opinions of, and treatment notes

from, Dr. Thompson) bearing upon her reduced mobility, fibromyalgia (associated

with the positive trigger points), and post-operative pain. See Aplt. App., Vol. II

at 15. While Ms. Franklin may not agree with the ALJ’s conclusions, she is

incorrect in stating that he “ignored” these conditions or symptoms.

      Ms. Franklin was examined post-operatively by consulting physician

Dr. Dennis Brennan. He described her pain complaints and her medical history.

He noted that her range of motion in extension and left and right side bending

appeared normal and her straight leg raising tests were negative, though she did

complain of pain while undergoing testing. She had some limitation on

flexion/extension and rotation in her cervical spine and tenderness on palpation in

the cervical musculature and paraspinal musculature throughout her thoraco/upper

lumbar area. But there was no evidence of sacroiliac tenderness, trigger point

tenderness, or radiculopathy, and she “appear[ed] to ambulate in a steady and safe

gait at an appropriate speed without the use of any assistive devices.” Id. at 206.

      Ms. Franklin complains, however, that the ALJ mischaracterized and failed

to discuss Dr. Brennan’s mobility findings. She does not argue that these

mobility findings are inconsistent with the ALJ’s RFC. Nor does she explain how

                                        -13-
they necessarily undermine the ALJ’s conclusion that Dr. Thompson’s

less-than-sedentary findings were unsupported by the remainder of the medical

evidence. We therefore conclude she has failed to show reversible error on this

point relating to the treating physician analysis.

      Similarly, Ms. Franklin’s protestations that she has had many medical visits

over the years for her physical conditions (averaging about ten per year from

2003 to 2008), and that she has taken many medications for these conditions, do

not demonstrate reversible legal error in the ALJ’s treating physician analysis.

The ALJ was not required to quantify precisely the number of times

Dr. Thompson saw Ms. Franklin, and there is no indication he concluded that

Dr. Thompson’s consultation with her was a limited one.

      The ALJ also acknowledged possible limitations on Ms. Franklin’s ability

to concentrate, which Dr. Thompson had noted would be a side-effect of her

medication, by including in his RFC a limitation that she “is able to sustain

concentration necessary for [only] unskilled work.” Id. at 12. This evaluation

was supported by substantial evidence. During his examination of Ms. Franklin,

Dr. Brennan found her “alert and oriented,” with clear sensorium and one hundred

percent intelligible speech. Id. at 205.

      In sum, we conclude that Ms. Franklin has failed to demonstrate reversible

legal error or lack of substantial evidence in the ALJ’s treating physician

analysis.

                                           -14-
      B. Credibility Analysis

      Ms. Franklin also argues the ALJ did not properly analyze her pain

complaints. “A claimant’s subjective allegation of pain is not sufficient in itself

to establish disability.” Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir.

1993). Instead, “[b]efore the ALJ need even consider any subjective evidence of

pain, the claimant must first prove by objective medical evidence the existence of

a pain-producing impairment that could reasonably be expected to produce the

alleged disabling pain.” Id. (citations omitted). Under the applicable procedure,

the ALJ was therefore required to consider and determine (1) whether

Ms. Franklin established a pain-producing impairment by objective medical

evidence; (2) if so, whether there was a “loose nexus” between that impairment

and her subjective allegations of pain; and (3) if so, whether, considering all the

evidence, both objective and subjective, Ms. Franklin’s pain was in fact disabling.

Luna v. Bowen, 834 F.2d 161, 163-64 (10th Cir. 1987).

      Here, the ALJ concluded:

      After considering the evidence of record, the undersigned finds that
      the claimant’s medically determinable impairments could reasonably
      be expected to produce some of the alleged symptoms; however, the
      claimant’s statements concerning the intensity, persistence and
      limiting effects of these symptoms are not credible to the extent they
      are inconsistent with the residual functional capacity assessment for
      the reasons explained.

Aplt. App., Vol. II at 13.




                                        -15-
       The ALJ further explained:

       In the instant case, the issue is not the existence of pain, but rather
       the degree of incapacity incurred because of it. While the claimant
       complains of severe pain, it does not seem reasonable to conclude
       from the minimal findings in evidence that such could be the basis
       for the degree of pain alleged. She does not appear to be
       experiencing progressive physical deterioration which might be
       expected when there is intense and continuous pain. Likewise, the
       claimant’s routine does not appear restricted by her alleged
       disability, but rather by choice.

Id. at 14.

       Thus, the ALJ did not believe Ms. Franklin’s allegations of disabling pain

at step three of the Luna analysis. To determine the credibility of a claimant’s

complaints of disabling pain, the ALJ should consider such factors as “the levels

of [her] medication and [its] effectiveness, . . . the frequency of [her] medical

contacts, the nature of [her] daily activities, subjective measures of credibility

that are peculiarly within the judgment of the ALJ, . . . and the consistency or

compatibility of nonmedical testimony with objective medical evidence.” Kepler

v. Chater, 68 F.3d 387, 391 (10th Cir. 1995). See also 20 C.F.R.

§ 404.1529(c)(3) (listing seven factors relevant to claimant’s symptoms that the

ALJ will consider); SSR 96–7p, 1996 WL 374186, at *3 (same).

       Ms. Franklin first argues that the ALJ’s conclusion that the “minimal

findings in evidence” were inconsistent with her level of pain is unreasonable

given the evidence as a whole. She contends that the findings supporting her

claim of disabling pain were far from minimal. In her brief, she lists a number of

                                          -16-
conditions with which she has been diagnosed over the years. See Aplt. Opening

Br. at 41-42. But the ALJ’s statement should be read to mean that there were

insufficient medical findings supporting the alleged severity of these impairments

to justify the degree of disabling pain alleged. This conclusion is supported by

substantial evidence, particularly given the opinions and medical treatment notes

of Drs. Cagle, Brennan, and the RFC assessment of the agency’s non-examining

physician Dr. Thurma Fiegel.

      Ms. Franklin also complains that the ALJ’s finding of a lack of progressive

physical deterioration accounting for her pain was incorrect. She relies on the

worsening problems leading to her February 2007 neck surgery. Her argument

fails to account for the improvement in her neck problems noted as a result of the

surgery. While it is true that she continued to experience pain and the need for

narcotic medication after the surgery, she fails to explain how this represents

“physical deterioration” over time, contrary to the ALJ’s finding.

      Ms. Franklin complains that the ALJ’s finding that she restricts her

activities by choice rather than because of her disability is unsupported by

substantial evidence. Although there was no direct testimony that she “chooses”

to lead a physically restricted existence, the ALJ’s point was that her restricted

routine was not compelled by her impairments. This conclusion is supported by

the medical evidence that the ALJ accepted and discussed.




                                         -17-
       Ms. Franklin also attacks the ALJ’s summary of, and conclusions from, her

hearing testimony. The ALJ provided a detailed and generally accurate summary

of this testimony. But Ms. Franklin complains that the ALJ

       failed to mention [her] inabilities to vacuum or carry laundry, that
       even prolonged footstool use could aggravate her back pain, her
       usually being accompanied in the rare event she went shopping given
       that her husband usually did this task, that she was provided
       accommodations at church for her difficulties with prolonged
       standing and sitting (including a special pillow for the latter), and
       having to stand during movies.

Id. at 43.

       Ms. Franklin testified that there are some household chores she can do, and

some she cannot. Aplt. App., Vol. II at 26. She stated she cannot vacuum. She

can do laundry if her husband loads the washer and moves the laundry from the

washer to the dryer. Her problem is that she cannot do the bending required for

doing the laundry. Id. The ALJ took this limitation into account when he limited

the amount of bending she could do in the RFC. See id. at 12.

       The ALJ noted that Ms. Franklin sits on a chair with a footstool. She

complains, however, that he failed to mention that sometimes she has to put down

the footstool because it starts “pulling” on her back. Id. at 27. Ms. Franklin did

not say how often this occurs. The ALJ elsewhere noted her testimony that she

cannot sit for more than an hour without changing position. We fail to see how

his failure to mention this detail involving the footstool robbed the ALJ’s analysis

of substantial evidence.

                                        -18-
      The ALJ noted Ms. Franklin’s testimony that “she can go shopping, but not

for very long.” Id. at 13. She complains he failed to mention “her usually being

accompanied in the rare event she went shopping given that her husband usually

did this task.” Aplt. Opening Br. at 43. First, the ALJ only said that Ms. Franklin

“can” go shopping, not that she does so frequently. Nor did Ms. Franklin testify

that it was a “rare event” for her to go shopping, as she now contends. While she

did state that her husband “usually” does the shopping, her ambiguous testimony

suggests he may do so by accompanying her with him driving to the grocery store

and carrying the heavy objects once they get there. See Aplt. App., Vol. II at 27.

      Ms. Franklin also complains that the ALJ did not mention the fact that she

has to use a special pillow when sitting at church and to stand sometimes at the

movies. But he did note her testimony that she could sit for less than an hour

without changing positions (less time than the duration of most church services or

movies) and could stand for only about thirty minutes.

      Finally, Ms. Franklin complains that when he assessed the severity of her

mental impairments, the ALJ stated she “does not require custodial care for her

personal needs.” Id. at 11. She argues that she needed assistance from her

husband with some activities of dressing, bathing, and shaving her legs. We

perceive no inconsistency here with a finding that Ms. Franklin does not require

custodial care.




                                        -19-
      In sum, the ALJ’s analysis of Ms. Franklin’s credibility was supported by

substantial evidence.

                                III. Conclusion

      The judgment of the district court is therefore AFFIRMED.


                                                  Entered for the Court


                                                  Timothy M. Tymkovich
                                                  Circuit Judge




                                      -20-